Citation Nr: 1520718	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than October 10, 2002, for the grant of service connection for bilateral hearing loss, including the question of whether there was clear and unmistakable error (CUE) in a July 1985 rating decision.

2.  Entitlement to an effective date earlier than November 15, 2002, for the grant of service connection for posttraumatic stress disorder (PTSD), including the question of whether there was CUE in a July 1985 rating decision.

3.  Entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling as of that date.

4.  Entitlement to an initial increased rating for PTSD, rated as 30 percent disabling prior to March 10, 2011, and as 70 percent disabling as of that date.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to March 1966.  He is in receipt of a Combat Infantryman Badge and a Purple Heart, which denote his participation in combat.  The Purple Heart was awarded in July 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in September 2010 and March 2011.

The September 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating effective November 15, 2002.  The March 2011 rating decision granted service connection for bilateral hearing loss and assigned a 10 percent rating effective October 10, 2002.  

The rating assigned for PTSD was subsequently increased to 70 percent, effective March 10, 2011, and the rating assigned for bilateral hearing loss was subsequently increased to 40 percent, effective January 9, 2012.  See statements of the case (SOCs) dated January 2013.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that the issue of entitlement to a TDIU as a result of the service-connected PTSD was raised in the March 2011 NOD.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran submitted additional evidence directly to the Board in July 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling as of that date, and entitlement to an effective date earlier than October 10, 2002, for the grant of service connection for bilateral hearing loss, including the question of whether there was CUE in a July 1985 rating decision.  

2.  The Veteran filed an original claim for service connection for shaking (nerves) in March 1985; the claim was denied in a July 1985 rating decision. 

3.  The Veteran received notice of the July 1985 rating decision on August 8, 1985; he did not appeal.

4.  The Veteran submitted a claim to reopen the claim for service connection for PTSD that was received at the RO on November 15, 2002; in a September 2010 rating decision, the RO granted service connection for PTSD effective November 15, 2002.  

5.  The Veteran did not submit a claim for service connection for PTSD between August 8, 1986, and November 15, 2002.  

6.  Although errors of fact were made by the RO in the July 1985 rating decision, the Veteran has not met his burden of showing that error committed by the RO in July 1985 was of the sort which, had it not been made, would have manifestly changed the outcome of the decision at the time it was made.  

7.  Throughout the entire appellate period, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but was not manifested by total social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling as of that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than October 10, 2002, for the grant of service connection for bilateral hearing loss, including the question of whether there was CUE in a July 1985 rating decision, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for an effective date prior to November 15, 2002, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).
4.  The criteria for an initial rating of 70 percent, and not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling as of that date, and entitlement to an effective date earlier than October 10, 2002, for the grant of service connection for bilateral hearing loss, including the question of whether there was CUE in a July 1985 rating decision.  See Submission of Evidence and Appellant's Brief.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for PTSD, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regards to the claim for an increased initial rating for PTSD, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, and afforded the Veteran appropriate examinations to determine the severity of his psychiatric disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date for PTSD

The Veteran filed a claim to establish entitlement to service connection for shaking (nerves) that was received at the RO in March 1985.  Service connection for anxiety disorder, post-traumatic stress disorder, was denied in a July 1985 rating decision, which, in essence, determined that there was no evidence of any nervous disorder being treated in service; that the symptomatology made by the Veteran of PTSD was not compatible with the general signs of PTSD and that there was no evidence of any stressors; and that there was no evidence that the Veteran received any wounds as the result of enemy action.  Notice of this rating decision was sent by letter dated August 8, 1985.  The Veteran did not appeal and the March 1985 rating decision became final.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

The Veteran filed a claim to reopen that was received by the RO on November 15, 2002.  The RO declined to reopen the claim in a January 2003 rating decision and confirmed and continued its decision in a June 2003 rating decision.  The Veteran appealed.  In an August 2008 decision, the Board declined to reopen the previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the August 2008 Board decision.  In a July 2010 decision, the Board reopened the previously denied claim for service connection for PTSD and granted it on the merits.  In a September 2010 rating decision, the RO effectuated the Board's decision and granted service connection for PTSD, assigning a 30 percent evaluation effective November 15, 2002, the date on which the Veteran's claim to reopen had been received.

The Veteran essentially argues that the effective date for the grant of service connection for PTSD should go back to the date he originally filed his claim in March 1985.  He has raised two theories since the date on which the Veteran's service records were associated with his claims folder was ambiguous.  The Veteran asserts that if service records corroborating his combat service were of record at the time of the July 1985 rating decision, that decision was clearly and unmistakably erroneous.  The Veteran also asserts that if service records corroborating his combat service were not of record at the time of the July 1985 rating decision, an earlier effective date is warranted under 38 C.F.R. § 3.156(c).  

At this juncture, the Board notes that the service treatment records referenced by the Veteran, as well as his DD 214 showing receipt of the Combat Infantryman Badge, were of record at the time the RO issued the July 1985 rating decision.  Service treatment records were associated with the claims file on May 10, 1985, see VA Form 3101, and the DD 214 was submitted by the Veteran with his original claim received March 14, 1985.  Given the foregoing, entitlement to an earlier effective date pursuant to 38 C.F.R. § 3.156(c) is not warranted, and the Board will only address the claim for entitlement to an earlier effective date on the basis of CUE.

The essence of the Veteran's claim on the basis of CUE is that the July 1985 rating decision, which cited "no evidence of any stressors" and "no evidence that the vet[eran] received any wounds as the result of enemy action" contained several errors or that the RO overlooked several key pieces of evidence.  The Veteran specifically points to his DD 214 showing receipt of a Combat Infantryman Badge, which substantiates that he was exposed to combat stressors, and a November 1965 U.S. Field Medical Card, which indicates that he sustained a wound to his left hip and buttocks.  

The Veteran contends that the Combat Infantryman Badge is an official record showing that he served in combat; that the July 1985 rating decision that denied the claim based on a lack of confirmed stressors is clearly and unmistakably erroneous given that he served in combat; that a finding that a Veteran with a Combat Infantryman Badge noted on his DD 214 did not serve in combat is plainly erroneous; and that a finding that the Veteran was exposed to combat and the stressors inherent therein would have resulted in a grant of service connection for PTSD.  

The Veteran acknowledges that VA determined that he did not have an active diagnosis of PTSD, since a May 1985 VA examination had found this disability to be "in remission," although it also diagnosed generalized anxiety disorder.  He asserts, however, that the fact of the matter is that he was still experiencing active psychiatric symptomatology that was not attributed to any cause other than service and that VA recognition of his combat exposure and injuries would have required a more favorable outcome of his case in July 1985.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2014).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than November 15, 2002, for the grant of service connection for PTSD.  It will first address the assertion that the RO committed CUE in the July 1985 rating decision.

The Board concedes that the RO erred in finding that there was no evidence that the Veteran was exposed to any stressors since his DD 214 clearly noted his receipt of the Combat Infantryman Badge which denotes his participation in combat and, therefore, his exposure to stressful circumstances.  The Board also concedes that the RO erred in finding that there was no evidence that the Veteran received any wounds as the result of enemy action because the service treatment records corroborate the Veteran's assertion that a November 1965 U.S. Field Medical Card indicates that he sustained a fragment wound to his left hip and buttocks.  

The Veteran asserts that but for these errors, the RO would have come to a more favorable outcome of his case in July 1985 and granted service connection for PTSD.  The Board disagrees, for reasons to be discussed more fully below.  

As the Veteran points out, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (1984).  The Veteran also points to 38 C.F.R. § 3.304(d) (1984), which stipulates that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  

In this case, however, the only pertinent evidence of record at the time of the July 1985 rating decision other than the Veteran's service treatment records was a May 1985 VA examination report.  That report documents the Veteran's military and medical history, to include that he spent eight months in Vietnam and was wounded in his left hip during an incident when a mortar exploded at close quarters; that he had to fire his weapon a the enemy and got fired at from enemy guns while getting off a helicopter; that he saw two people getting killed and several wounded when a mortar exploded and felt at the time that he would not survive; that he also felt he might not survive on another occasion when his base camp was shelled by enemy guns and that he saw several dead bodies; that after returning to civilian life, the Veteran felt irritable, tense and anxious and was unable to sleep and had recurrent dreams of jumping off a plane without a parachute; that he admitted to waking up from sleep at times sweating with palpitations and shortness of breath; and that he was withdrawn and seclusive for a while.  Following notations regarding the Veteran's occupational and social history, present complaints, and after conducting a mental status evaluation, the VA examiner provided diagnoses of generalized anxiety disorder and PTSD (in remission).  

The VA examiner clearly noted that the Veteran's PTSD was in remission.  In other words, the Veteran did not have a current diagnosis of PTSD at the time of the May 1985 VA examination or at the time the July 1985 rating decision was issued.  In addition, the May 1985 VA examiner did not provide an opinion regarding the etiology of the diagnosed generalized anxiety disorder.  It is for these reasons, namely the lack of a current diagnosis of PTSD and the absence of a link between the diagnosed generalized anxiety disorder and service, both of which are essential elements in establishing a claim for service connection per VA regulation, that the Board disagrees with the Veteran's assertion that the RO would have come to a more favorable outcome of his case and granted service connection for PTSD but for the errors the Board has conceded were committed.  It is also for these reasons that the Board does not find that the Veteran has met his burden of showing that the error committed by the RO in July 1985 was of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  See Damre, 6 Vet. App. at 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board is sympathetic to the contentions raised by the Veterans regarding why he is entitled to an effective date earlier than November 15, 2002, for the grant of service connection for PTSD.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2) (2014). As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be November  15, 2002.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's PTSD is related to service.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) [now 38 C.F.R. § 3.400(q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between August 8, 1986, when the denial of his original claim became final, and receipt of his November 15, 2002, claim to reopen that was the basis of the grant of service connection.  See 38 C.F.R. §§ 3.151, 3.155 (2014). 

For the foregoing reasons, the claim for entitlement to an effective date prior to November 15, 2002, for the grant of service connection for PTSD is denied.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was established in the September 2010 rating decision that is the subject of this appeal, which assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 15, 2002.  The rating assigned for PTSD was subsequently increased to 70 percent during the appellate period, effective March 10, 2011, the date on which the Veteran's notice of disagreement was received.  See January 2013 SOC.  

The Veteran contends that he is entitled to ratings in excess of the currently assigned 30 and 70 percent staged ratings.  He essentially argues that he has severe symptoms of PTSD that warrant the assignment of a 100 percent schedular rating from the date of claim onward, pointing to VA examination reports, VA treatment records, and lay evidence in support of his assertions.  See March 2011 notice of disagreement; December 2012 statement in support of claim.

In a February 2013 statement, the Veteran's wife reports that from his discharge from the Army, alcoholism, almost daily volatile temper eruptions, paranoia, and severe trust issues became a way of life for the Veteran; that he needed a daily fix of a bottle of vodka or whiskey to dull his combat memories; that his erratic mood changes caused her to wonder if the Veteran had a brain tumor; that the Veteran felt that everyone was out to get him when they left the house, which led to unpredictable outbursts of temper; that while driving, something would trigger him and he would begin driving erratically and dangerously; that she never knew what kind of mood the Veteran would come home from work with; that the Veteran believed co-workers were taunting him and purposely startling him; that she would get worried he had assaulted a co-worker if he was late getting home from work; that the Veteran does not feel like he deserves to be happy and does not want others to be happy either; that he had ruined family and neighborhood social gatherings by getting jealous and storming out, episodes that were sometimes followed by verbal and physical abuse; that they could not afford for him to take time off of work to see a psychiatrist or therapist; and that divorce crossed her mind but she loved him and knew he needed their family.  The Veteran's wife reports that she is more understanding now and encourages him to continue mental health therapy.  She closely monitors his activities and has become his coping device to keep PTSD symptoms at bay as much as possible and that she feels the Veteran begins each day afraid of what it might bring and he relies on her to keep things on an even keel for him as much as possible.  She reported that they still currently confront many issues.  She indicates that the Veteran becomes anxious when dealing with a situation that requires verbal give and take; that the Veteran does not use the telephone; that restaurants must have low noise or music and that the Veteran sits facing the entrance; that the Veteran has anxiety and tremors in a person to person situation; that the Veteran avoids large crowds and noisy environments; that the Veteran has road rage, difficulty feeling and expressing emotions, and does not hug; that the Veteran has little desire to maintain contact with his relatives (he had 11 siblings) and that he recently said he never feels love until he sees his grandchildren; that the Veteran has issues with trust and will frequently say that someone did something on purpose; that the Veteran is triggered by helicopter noise and has flashbacks and nightmares; that the Veteran has trouble with sleep (naps two or three times during the day), memory (forgets what she tells him they have to do from one day to another) and thought process (sometimes illogical and contradictory); and that because of all these issues, it is difficult to find activities the Veteran can enjoy outside the home such that he likes to spend time at home where no one will judge him.  The Veteran's wife also reports that she is the one to initiate conversation, that the Veteran has no network of friends, and that she makes sure he is dressed appropriately and maintains proper hygiene.  See statement from H.W.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The evidence in this case is voluminous, and consists of VA and private treatment records from the Vet Center, as well as several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

VA treatment records document that the Veteran was seen by a social worker as a new patient in October 2004, at which time he reported working full time as a steel fabricator.  The examiner noted that he was negative for depression, alert and oriented times three, denied suicidal and homicidal ideation, and reported that sleep was good and that he got eight hours and was rested.  The Veteran was also negative for PTSD.  

A Vet Center intake form was completed in November 2006.  In pertinent part, the Veteran reported experiencing many combat related nightmares; experiencing intrusive memories related to his combat experiences; feeling guilty about surviving; experiencing exaggerated startle response; having some onset insomnia; feeling insecure and too confined and anxious in crowds; having a history of anger explosions; feeling like he does not fit in in most places and avoiding most social settings/isolating with his wife; and avoiding things that remind him of explosions and combat.  The Veteran indicated that he had been married since 1967 and had had three jobs since he left service.  He denied having real friends and reported anxiety-type reactions when he gets stressed.  The Veteran denied current or past suicidal or homicidal ideation.  Mental status evaluation revealed that he was neat; anxious; of average intelligence; had appropriate speech; was oriented to time, place and person; had normal memory function; appropriate affect; tense motor activity; and fair judgment.  There was no evidence of a thought disorder.  Sleep disturbance was noted.  The assessment was chronic PTSD and it was noted he had some family support that he seemed to use on occasion.  

The Veteran underwent a VA mental health psychiatry initial evaluation in November 2006, at which time it was noted he had been referred by a Vet Center counselor.  In pertinent part, the Veteran reported symptomatology following his return from Vietnam and indicated that his anxiety and associated shaking/tremors had worsened.  For the last two years, he had stopped watching explosions on television and had learned to cope with his symptoms, like his wife waking him up when he moans and groans before he goes into a dream, which had been helpful.  The Veteran indicated that the last two years had been good and that the dreams were occasional.  He continued to have flashbacks when it rained or when he smells something burnt or hears loud noises.  He also had survival guilt.  Sometimes, something triggers the flashbacks and he becomes anxious and agitated.  The Veteran was able to distract himself for five or 10 minutes by talking to his wife or by doing something else.  The Veteran indicated that his relationship with his wife had improved and they had both decided not to fight, though he occasionally raised his voice at her.  The examiner noted that the Veteran did not report feeling down, that he had good appetite, that he slept well most of the time, and that he had desires and good motivation.  It was also noted that the Veteran had never been treated for any emotional problems.  The Veteran reported that he had been married for over 40 years and had four grown children and four grandchildren and had a good family.  Mental status examination revealed that the Veteran was casually dressed and well groomed.  He was cooperative, made good eye contact, and was polite.  Mild hand tremors were noted.  Affect was appropriate, mood was anxious, speech was coherent and normal in rate and volume, thought process was organized, and thought content met the criteria for PTSD (flashbacks triggered by rain and loud noises; avoidance; anxious in crowded places).  It was noted that church had helped the Veteran to cope with his bad temper, that dreams were occasional, and that he was distressed by flashbacks, which made him anxious and was distressing to him.  There were no symptoms of depression and no suicidal or homicidal thoughts.  Cognitively, the Veteran was alert and oriented to time, place and person.  Memory was intact and his concentration/attention span, insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was provided and a GAF range of 55-60 was provided.  The Veteran was started on medication for anxiety and flashbacks.  

The Veteran was seen by VA for medication management in December 2006, at which time he noted improvement, to include being calmer and being able to ignore things at work that used to bother him.  He also noted having more patience and tolerance.  It was noted that he did not report dreams, that he was not bothered by intrusive thoughts, and that he avoided crowded places out of habit.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was provided and a GAF range of 55-60 was provided.  

A December 2006 record from the Vet Center documents that the Veteran talked about an anger situation at his work that was very close to including him in violence.  He and the counselor also discussed how his hyperarousal has consequences even when he is in church.  In another December 2006 record, it was noted that the Veteran attended his first PTSD group and was able to participate even though he appeared a bit anxious.  

The Veteran was seen by VA in March 2007 for medication management.  The Veteran reported shaking of the hands at church and work, but indicated he did not get anxious in church.  It was noted that it was not clear if the shaking was associated with anxiety or other causes.  The Veteran indicated that he continued to feel calm on medication with more patience and tolerance and the ability to ignore things that used to bother him.  He reported dreaming and talking out loud in his sleep, which had happened twice.  He did not remember and was told by his wife.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was blunted, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided.  

The Veteran was seen by VA in April 2007 for medication management.  He reported an increased dose of medication, which had helped with anxiety.  It was also noted that his hand tremors had improved.  The Veteran reported that even other people had noticed the way he presented himself in situations, and he did not rush like he used to before.  Due to working a full time job, the Veteran was not able to attend PTSD group.  He was thinking of retiring in January 2008.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was blunted, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided.  

The Veteran was seen by VA in October 2007 for medication management.  He reported having tremors at work when he is rushed to meet deadlines or in church when he is giving communion.  It was noticeable.  Most of the time, tremors were associated with anxiety.  The Veteran reported that he was driving to Atlanta that weekend to visit his grandchildren, who made him happy.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF range of 55-60 was provided.  

The Veteran was seen by VA in December 2007 for medication management.  He reported deciding to take retirement in August 2008.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was some improvement in thought content as mentioned and no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided.  

The Veteran was seen by VA in February 2008 for medication management.  He reported that the medication prescribed to cope with anxiety in crowds had also helped with his tremors, which were gone.  The Veteran also reported that he had recently attended a group meeting at the Vet Center and was walking to his car when he saw a Vietnamese-looking man walking on the street, which triggered a physiologic reaction of anxiety and also caused the Veteran to become confused, distracted, and unable to focus on the road.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided.  

The Veteran was seen by VA for an annual review of his mental health comprehensive treatment plan in April 2008, at which time an Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided.  

The Veteran was seen by VA in May 2008 for medication management.  He reported that his right hand tremors had improved significantly and that medication had helped with anxiety and intrusive thoughts.  It was noted that during the summer, his grandchildren would be coming to spend two months.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided.  

The Veteran attended group treatment at the Vet Center between August 2008 and October 2008.  

The Veteran was seen by VA in November 2008 for medication management.  He reported that he had retired in August 2008 and that he was keeping himself busy by playing with his grandchildren while his wife was babysitting them.  His grandchildren reportedly made him happy.  The Veteran also reported medications had helped with anxiety, irritability and depression.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  In terms of thought content, it was noted that the Veteran was coping well with anxiety medications.  There were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 60 was provided.  

The Veteran attended group treatment at the Vet Center between December 2008 and February 2009.  

The Veteran was seen by VA in February 2009 for medication management.  He reported anxiety with worsening of tremors when he is around people at the church.  He was requesting to be put back on a specific medication that had helped with anxiety and tremors in the past.  The Veteran indicated he usually kept himself busy at home.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  There was improvement of thought content and there were no symptoms of depression.  There was also no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 55 was provided.  

The Veteran attended group treatment at the Vet Center in March 2009, April 2009, and May 2009.  

The Veteran was seen by VA in May 2009 for medication management and supportive therapy.  He reported that he is able to cope with anxiety on the days he is busy.  Other days, when he is not occupied, he is bothered by anxiety-provoking thoughts.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 65 was provided.  

The Veteran attended group treatment at the Vet Center between June 2009 and October 2009.  

The Veteran was seen by VA in November 2009 for medication management and supportive therapy.  He was accompanied by his wife and at his request, his wife was present during the meeting.  The Veteran's wife reported that she had retired and was home more now and had noticed the Veteran getting anxious, being irritable, and often becoming tearful over conversations about Vietnam.  He had survival guilt and talked about a friend who was killed there as if it had just happened.  It was also noted that his tremors were worse when he was anxious.  The Veteran's wife became tearful when she was explaining his behavior.  The Veteran reported that PTSD group had helped, but also brought up memories that can last for a whole day, though memories also popped up when he was alone doing nothing.  It was noted that due to the above symptoms of PTSD, the Veteran was unemployable (though this appears to be reported by the Veteran, not an assessment by the examiner).  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  Symptoms of PTSD and secondary depression were noted in reference to thought content.  There were no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 50 was provided.  

The Veteran attended group treatment at the Vet Center in November 2009 and December 2009.  

The Veteran was seen by VA in January 2010 for medication management.  He reported being more relaxed now as the work stress was not there.  Mental status examination revealed that he was casually dressed and well groomed.  He was cooperative, made good eye contact, and was very polite.  Affect was appropriate, mood was anxious, speech was coherent and of normal rate and volume, and thought process was organized.  Symptoms of PTSD and mild secondary depression were noted in reference to thought content.  There were no suicidal or homicidal thoughts, the Veteran was alert and oriented to time, place and person, memory was intact, and concentration/attention and insight and judgment were fair.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 50 was provided.  

The Veteran attended group treatment at the Vet Center in January 2010 and February 2010.  

The Veteran was seen by VA in May 2010 for medication management.  He reported coping with symptoms of PTSD by avoidance, to include avoiding conversations and watching war related movies.  Axis I diagnoses of chronic PTSD and secondary depression were made and a GAF score of 50 was assigned.  

The Veteran underwent a VA initial evaluation for PTSD examination in August 2010, at which time his claims folder and medical records were reviewed.  The Veteran reported that he was receiving psychiatric care at the VA and that he attended group treatment at the Vet Center.  He indicated that he experienced depression if he talks about Vietnam or if someone gets him angry.  The Veteran reported that in the last year, he had had trouble with shaking, which was evident in the session.  He stated that the shaking had been severe at times.  The Veteran reported that he maintained contact with his seven sisters and four brothers.  He indicated that he had been married to a Korean woman for about two to three years, but had divorced.  He had been married to his second wife since 1967 and that they had had their ups and downs and that he was surprised she had not left due to his anger.  The Veteran and his wife had four children, who were all grown.  He related to that had interacted well with his children.  The Veteran noted an incident when his son complained that his lunch money was being taken and the Veteran reportedly called the boy who took his son's money and approached him with a ball bat, but he denied hitting the boy and said he was never arrested for this incident.  The Veteran denied any other violent incidents, but did report experiencing road rage.  The Veteran noted that he had some friends, but that he avoided groups of people.  He did not report engaging in leisure pursuits.  

Psychiatric examination in August 2010 revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative and friendly with normal affect, anxious mood, and intact attention.  The Veteran was oriented to person, time and place and thought process and content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  In terms of judgment, the Veteran understood the outcome of his behavior.  Intelligence was average and the Veteran understood that he had a problem.  The Veteran denied sleep impairment, panic attacks, and suicidal or homicidal thoughts.  He was able to interpret proverbs appropriately.  The extent of his impulse control was noted to be poor, but there were no episodes of violence.  The Veteran reported that his anger was easily triggered and noted that it was very difficult for him to control his anger and irritability.  He stated that he had not been violent, but had come close at times.  The examiner noted that the Veteran was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  Remote and recent memory was normal and immediate memory was mildly impaired.  The examiner noted that remote memory was intact as the Veteran was able to recall events from the past.  Possible immediate memory deficits were evident based on his ability to repeat back only four digits on a digits forward task.  On a brief word learning task, the Veteran correctly remembered three of three words, suggesting an intact short term memory.  

The August 2010 VA examiner specifically reported that the Veteran had several PTSD symptoms.  He had persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, to include efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and sense of foreshortened future.  He also had persistent symptoms of increased arousal, to include irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The onset of symptoms was chronic.

The Veteran reported that his recollections of what happened in service occur "in a flash.  Like if I head a helicopter fly overhead."  He stated he had recollections of his trauma "several times a week, maybe more," and that he had dreams of his traumatic experiences "lately not as often since I'm on medication."  The Veteran reported that he "sometimes" has felt back in the situation since leaving Vietnam and that he gets very upset when reminded about what happened.  He noted that he got upset about his Vietnam traumas "about every other week or sometimes twice a week."  The examiner reported that the Veteran showed severe physical shaking, which he reported occurred when thinking about Vietnam.  The Veteran reported that he made efforts to not think about what happened in service and that he avoided war-related material like war movies and listening to information on current wars.  He remembered what happened vividly and had lost interest in some activities, especially those involving groups of people.  The Veteran did continue doing things with his wife and reported feeling detached from his brother, but not other family members.  He stated that he was able to have loving feelings toward his wife and grandchildren.  The Veteran also reported that he was surprised to have lived as long as he had and that he believed at times that he would not be able to control his anger and that his future would be negatively impacted.  The Veteran did not report current sleep problems or problems with concentration, but did reported severe irritability and outbursts of anger.  He also reported "I've been on guard at all times" and that "I jump like if I hear explosions.  If someone scares me I jump."  He stated that his exaggerated startle response is moderate to severe.  

The Veteran reported that all of his PTSD symptoms had been chronic since he left service and that his recollections of what happened "used to be all the time and now its several times a week."  His dreams had reportedly decreased on medication.  When exposed to trauma cues, he tried to go for a walk.  The Veteran reportedly got upset about his Vietnam traumas between twice a week to every other week.  His shaking had been chronic and had reportedly worsened over the last 15 years.  The Veteran had made continuous efforts to avoid conversations about Vietnam.  The Veteran also reported that he can be symptom free for hours at a time, but had trouble going a whole day without symptoms.  It was also noted that irritability and anger had been associated with stress in his marriage at times.  

An Axis I diagnosis of PTSD was made during the August 2010 VA examination and a GAF score of 51 was assigned.  The examiner noted that the Veteran's records, test results and the results of a structured interview suggest the present of moderate PTSD.  It was also noted that the Veteran was retired and tended to display social isolation except with close family members like his wife.  It was also noted that the Veteran had some secondary depressive symptoms.  The examiner reported that there was not total occupational and social impairment due to PTSD signs and symptoms, but that PTSD signs and symptoms resulted in deficiencies in judgment (irritability has been associated with making poor judgment calls such as taking a baseball bat and confronting one of his son's peers; Veteran reported having a hard time controlling his anger and had nearly been involved in some physical altercations); thinking (symptoms had been associated with avoiding groups of people and some social isolation; exhibited hypervigilance and an exaggerated startle response); family relations (irritability and anger problems had been associated with arguments with his wife; nonetheless, he had been able to stay married for a long period of time); and mood (experienced significant irritability, anger, and some secondary depression based on PTSD symptoms).  

The Veteran was seen by VA for mental health intake in September 2010 with chief complaint of PTSD symptoms.  He reported having had PTSD associated symptoms that had worsened in severity as the years have passed.  Also significant was the Veteran's anxiety and "shaking a lot" in situations that make him uncomfortable.  He indicated that he could vividly remember many events that traumatized him during his tour of duty in Vietnam 34 years ago.  The Veteran also noted re-experiencing war-related events, flashbacks during the day, and chronic nightmares.  He noted that nightmares occur in "waves," sometimes more severe, sometimes not as severe.  When they are occurring his sleep is impaired, with awakening four to five times being common for him.  The Veteran also reported significant depressive symptoms, to include "feeling sad almost all the time," excessive guilt, self-blame, and low self-esteem.  The Veteran rarely enjoyed activities that he once did years ago.  He will isolate to his home, rather than socializing with others or participate in activities.  Two things that he mildly enjoyed were gardening and spending time with his grandchildren.  In both cases, while he does enjoy them, he admitted that he did not enjoy them nearly as much as he used to.  The Veteran denied impairment of concentration and loss of appetite.  He noted that his energy was less, about 5/10 at its best.  The Veteran also denied suicidality and homicidality.  While he described himself as chronically "sad," he also noted periods of irritability and feeling "in a rage" for the moment.  The Veteran also reported having severe anxiety at times.  He felt that the anxiety symptoms are related to the PTSD symptoms in that they will often co-occur.  For example, if the Veteran was in a room or exposed to a gathering with many people, he "gets nervous, gets the shakes" and has difficulty "calming himself."  He felt that "something could happen," and the more people that are around him, the worse the anxiety gets.  The Veteran reported avoiding going to Wal-Marts or large stores during busy hours, and going at times when they are less crowded.  The Veteran denied having obsessional or compulsive symptoms and experiencing auditory or visual hallucinations.  The Veteran also denied ever being manic or having a panic attack.  However, he did describe feeling so overwhelmed with anxiety that he needs to leave the area or situation.  These feelings reportedly came without chest pain, shortness of breath, derealization, depersonalization, or feelings of doom or that he may die.  The Veteran reported being married for approximately 33 years.  

Mental status examination in September 2010 revealed that the Veteran was affable and cooperative on interview.  He was well groomed and appropriately dressed.  His mood was described as "sad," "depressed," and "irritable at times."  Affect was blunted to flat.  Thought process was linear and logical.  Thought content was devoid of hallucinations or delusions.  The Veteran was cooperative during the interview and had good insight.  Judgement appeared good and impulsivity was described as minimal, well-controlled, and without evidence of irrational behavior.  Axis I diagnoses of major depressive disorder, PTSD, and anxiety disorder, not otherwise specified, were made and a GAF score of 50 was assigned.  

The Veteran was seen by VA in November 2010 for medication management and supportive therapy.  He reported worsening of tremors affecting functioning, to include being unable to hold a telephone, eat with a spoon, or hold a cup for communion at his church.  The Veteran indicated that the tremors were not always associated with anxiety, but that anxiety made them worse.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood.  His speech was coherent.  There were no suicidal or homicidal thoughts.  Axis I diagnoses of chronic PTSD and secondary depression were provided.

The Veteran was seen by VA in January 2011 for medication management.  He reported occasional nightmares, triggered by watching television shows or news that involved death/killing.  The Veteran indicated that he had recently woken up in the middle of night with sweating and anxiety after having a nightmare.  He also reported that he continued to have anger usually triggered while driving on the road and somebody cutting in front of him.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood.  His speech was coherent.  There were no suicidal or homicidal thoughts.  An Axis I diagnosis of chronic PTSD was provided.

The Veteran was seen by VA in February 2011 for medication management and supportive therapy.  He reported having a nightmare about a week and half prior that resulted in him putting his hands around his wife's neck and waking up from sleep when she screamed.  The Veteran indicated that he was afraid to sleep in the same bed, but will anyway.  Mental status examination revealed that he was casually dressed and cooperative with reactive affect and anxious mood.  His speech was coherent.  There were no suicidal or homicidal thoughts.  An Axis I diagnosis of chronic PTSD was provided.

Records from the Vet Center submitted by the Veteran reveal that he attended Friday morning open PTSD group treatment between April 2010 and February 2011.  

VA treatment records dated since March 10, 2011, reveal that the Veteran reported the following symptoms or problems associated with his PTSD: nightmares; anger; nervousness; anxiety; depression; feelings of panic; shaking/tremors; road rage; lack of motivation, energy and enthusiasm; flashbacks/intrusive thoughts/repeated disturbing memories, thoughts or images; re-experiencing/suddenly acting or feeling as if a stressful military experience from the past were happening again (as if he was reliving it); feeling very upset when something reminded him of a stressful military experience from the past; having physical reactions (e.g., heart pounding, trouble breathing, sweating) when something reminded him of a stressful military experience from the past; avoidance, to include thinking or talking about a stressful military experience, avoiding having feelings related to the stressful military experience, and avoiding activities and situations because they reminded him of a stressful military experience from the past; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling emotionally numb or being unable to have loving feelings for those close to him; a sense of foreshortened future; impaired sleep (both falling and staying asleep); irritability and outbursts of anger; difficulty concentrating; being super alert, watchful or on guard; and feeling jumpy or easily startled.  See VA mental health social work and psychiatry notes.

Mental status examinations conducted by VA dated since March 10, 2011, reveal that the Veteran was casually dressed, cooperative, had reactive affect, anxious and euthymic mood, coherent speech, and was coping well with routine.  No GAF scores were assigned in conjunction with the individual treatment the Veteran received at VA.  In a June 2012 VA treatment record, the Veteran reported that vague suicidal thoughts cross his mind, but he denied intention/plan and reported that thinking about his children and grandchildren distracts him and puts him in a positive mood.  In other treatment records, dated prior to and after the June 2012 record, the Veteran consistently denied suicidal or homicidal ideation.  It was also consistently determined that the Veteran was not an imminent danger to himself or others.  See VA mental health social work and psychiatry notes.

Records from the Vet Center submitted by the Veteran reveal that he attended Friday morning open PTSD group treatment between March 2011 and December 2013.  

The Veteran underwent a review PTSD Disability Benefits Questionnaire (DBQ) in June 2012, at which time an Axis I diagnosis of PTSD was provided and a GAF score of 52 was assigned in view that the Veteran continued to have moderate symptoms of PTSD.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported reviewing the Veteran's claims folder and that the Veteran was still retired.  It was noted that since his last examination in August 2010, the Veteran continued with psychiatric treatment about every three months, attended group therapy at the Vet Center regularly, and was on medication.  There were no occupational or educational accomplishments since the last examination, no legal history, and no sentinel events since the last examination.  The Veteran denied the use of alcohol, tobacco and substance abuse.  The examiner reported that the Veteran persistently re-experienced the traumatic event in recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, to include a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, to include efforts to avoid thoughts, feelings, or conversations associated with the trauma; feeling of detachment or estrangement from others; restricted range of affect; and sense of foreshortened future.  He also had persistent symptoms of increased arousal, to include difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner reported that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Symptoms exhibited by the Veteran at the time of the June 2012 VA examination included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establishing and maintain effective relationships; and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was retired and tended to display social isolation except with close family members like his wife.  It was also noted that the Veteran continued to experience significant irritability, anger, and some secondary depression based on his PTSD symptoms.  

In a July 2012 VA treatment record, the Veteran reported having six grandchildren, having good family relationships, and really appreciating his family, meaning his kids and grandkids.  In a November 2012 VA treatment record, the Veteran talked about blessings in his life and his family and especially talked about his 10 year old grandson who was a joy.  The Veteran talked about spending time with him and building things.  In a December 2012 VA treatment record, the Veteran talked about having a wonderful Christmas with his grandkids and family.  He talked about a recent experience with a neighbor who shoveled snow in the Veteran's driveway, nearly blocking it.  The Veteran indicated that he chose to do the right thing and not get angry or confront the neighbor, even though this neighbor has been "un-neighborly" in the past.  In a July 2013 VA treatment record, the Veteran reported just returning from a cruise with his entire family and that he was looking forward to a visit from his grandson, who was staying with him before school started.  In a November 2013 VA treatment record, the Veteran reported that he had just returned from going to Georgia to help his daughter with her newborn twins.  

In a May 2014 document, Dr. M.L.C. reports having reviewed the Veteran's medical record, service record, and ancillary information regarding the Veteran, which was done in preparation for a diagnostic interview on April 21, 2014, with the Veteran and his wife.  In pertinent part, Dr. C. reported that the Veteran had suffered from ongoing symptoms of PTSD that had impaired him occupationally and socially since service and had led to his inability to maintain employment.  Dr. C. also discussed how GAF scores are no longer considered valid measure of functionality in modern psychiatric medicine and had been extracted from diagnostic assessments since the publishing and utilization of the DSM-5.  It was also noted that the Veteran consistently minimized his psychiatric signs and symptoms out of fear, shame, guilty and his stoic presentation, but that nonetheless, he had severe signs and symptoms of psychiatric illness consistent with the DSM-5.  Dr. C. indicated that the Veteran's desire to reduce the shame and guilt associated with having mental illness had led to him periodically denying or minimizing his experiences, behaviors and actions of his intractable psychiatric illness.  Dr. C. noted that although the Veteran is capable of doing this for a one-hour diagnostic evaluation, he is not capable of doing this in his day-to-day life.  Dr. C. reported that statements from the Veteran and his wife describe the severity of his symptoms, to include nightmares, flashbacks, dissociation, paranoia, irritability, violence, nightmares, and reckless behavior; and that he was consistently described as volatile, dangerous, paranoid, and incapable of managing even the most basic of day-to-day interactions in any sort of social setting.  His escalated startle response and hypervigilance had caused difficulties both in his occupational setting as well as his home environment.  During work, he would have overt flashbacks, feel that his co-workers were out to harm him, and was clearly unable to separate his experiences in Vietnam from day-to-day life.  This led to problems on the job site, thoughts of violence directed towards his co-workers, difficulty with supervisors and peers, and ongoing struggles with interactions in the job site.  It was noted that the Veteran had to stop working in a steel fabrication shop in August 2008 as a result.  Dr. C. indicated that his report would detail that the Veteran's primary diagnosis since discharge had been PTSD, that he has been profoundly disabled since 1985, when he initiated treatment (if not far earlier), and has severe symptoms of anxiety, panic attacks, road rage, social isolation, and anger, which can make him a violent and unpredictable man.  Dr. C. went on to provide a summary of the medical record, which included discussion of a 2006 VA intake evaluation; a February 2008 VA progress note; and the 2010 and 2012 VA examination reports.  Dr. C. also reported reviewing the Veteran's wife's statement.  

Dr. C. conducted a two-hour interview with the Veteran.  The Veteran described his life after active duty service as marred by constant intrusive thoughts and feelings regarding his service in Vietnam.  These included all the classic signs and symptoms of PTSD.  the Veteran was clearly about the describe the direct exposure to multiple traumatic experiences; had severe intrusive memories, distressing dream, psychological distress, and physiological reactivity to any exposure to situations and events associated with his active duty service.  In addition, he had extensive dissociative reactions consistent with flashbacks that affected his day-to-day functionality.  These were all associated with sounds, smells and visions of the Vietnam experiences.  The Veteran described himself as an angry, violent and aggressive man after active duty service.  He indicated that although he maintained occupational functioning after service, his fellow co-workers and supervisors were constantly on edge.  He had intrusive thoughts of killing himself, killing others, and had difficulties in controlling his behavior.  Both he and his family were concerned that he would eventually be incarcerated one day due to overt violence.  In addition, the Veteran consistently tried to avoid any cues associated with his active duty service in Vietnam.  He would not see movies, watch TV, or engage in any type of event that would even remotely suggest the Vietnam experience.  More recently, he dealt with an exacerbation in symptoms due to the Boston marathon bombing.  Due to Vietnam, he also had severe negative alterations in his mood, displaying irritability, negative beliefs about himself and others, distorted cognitions, and negative emotional state, diminished interest in activities, feelings of detachment, and the inability to experience positive emotions.  As a result of Vietnam, the Veteran also was consistently irritable, reckless, hypervigilant, had an exaggerated startle response and problems with concentration.  Dr. C. noted that this was described not only in the medical record, but also by his family, who is frightened of him and concerned for his consistently altered behavior.  The Veteran described symptoms while in Vietnam, which became extremely prominent within six months after discharge and caused him extreme social isolation, fear, paranoia, and the inability to function in a reasonable and appropriate fashion in the most basic of day-to-day situations.  

In addition to the interview, Dr. C. performed a formal mental status examination on the Veteran.  He was cooperative and appropriate during interview and his speech was labile.  There were times when he was extremely angry, irritable, and threatening.  There were other times where his voice was soft and difficult to hear.  The examination had to be stopped on two occasions for the Veteran to collect himself due to tearfulness and anger.  He was agitated at times during the interview.  His mood was reported as "okay."  His affect was somewhat labile, but mostly dysphoric.  His thought content contained passive suicidal ideation without plan or intent.   He did describe episodic thoughts of killing other people, including Vietnamese, but he had no specific plan to harm an individual as his faith and religious beliefs prevented him from taking such actions.  His thought processing was circumstantial and tangential and there were paranoid themes associated with his active duty service in Vietnam.  The Veteran did not have any perceptual alterations and he appeared to be cognitively intact.  Dr. C. also noted that there was an issue brought up in the records regarding the Veteran's tremulous manifesting during periods of flashbacks, dissociation, and anger.  Dr. C. reported that this was an extremely common symptom of severe anxiety and completely associated with his PTSD, and that the Veteran does not have a separate neurologic illness causing the tremor.  Axis I diagnoses of PTSD with dissociative symptoms and severe alcohol use disorder in sustained remission were made.  

The evidence of record supports the assignment of an initial rating of 70 percent for PTSD throughout the appellate period.  This determination is based primarily on the Veteran's wife's report during a November 2009 VA mental health visit, during which she described the Veteran's irritability, anxiety, survivor's guilt, and that he would become tearful over conversations about Vietnam, and her February 2013 statement as to the Veteran's symptomatology dating back to the time of his discharge, which importantly described paranoia, issues with trust, problems regulating his emotions, occasional verbal and physical abuse, and problems in social settings.  When considering these objective statements as to symptomatology exhibited by the Veteran in conjunction with the subjective symptoms reported by the Veteran during this time frame, to include complaints of nightmares; intrusive memories/flashbacks; survivor's guilt; exaggerated startle response; anxiety with associated tremors; volatile temper/anger outbursts/ hyperarousal; avoidance of people and war-related materials; lack of friends; depression; road rage; loss of interest in activities; feelings of detachment; social isolation except for with close family members; decreased energy; nervousness; feelings of panic; a sense of foreshortened future; impaired sleep (both falling and staying asleep); difficulty concentrating; and being super alert, watchful or on guard, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating during the entire appellate period.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate period.  As noted in the preceding paragraph, the Veteran's symptoms during this time frame consist primarily of paranoia/being super alert, watchful or on guard nightmares; intrusive memories/flashbacks; survivor's guilt; exaggerated startle response; anxiety/feelings of panic; volatile temper/anger outbursts/hyperarousal/irritability; avoidance; social impairment/isolation; depression; road rage; loss of interest in activities; feelings of detachment; decreased energy; nervousness; a sense of foreshortened future; impaired sleep; and impaired concentration.  There was also objective evidence of impaired mood (depressed, anxious, irritable, euthymic and sad); impaired affect (blunted; flat); impaired motor activity (tense); impaired thought content (flashbacks; avoidance; anxiety in crowded places; depression); impaired sleep; impaired motivation; impaired immediate memory; and impaired impulse control.  See August 2010 and June 2012 VA examination reports; VA treatment records; Vet Center records.  

The evidence of record during this time frame, however, does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations.  Rather, other than Dr. C's May 2014 finding that the Veteran's thought processing was circumstantial and tangential and there were paranoid themes associated with his active duty service in Vietnam, the Veteran's thought process had previously been consistently reported as linear and logical, organized and unremarkable.  See id.  In addition, the examiner who conducted the November 2006 Vet Center intake specifically indicated that there was no evidence of a thought disorder, and there was no objective evidence that the Veteran had impaired communication, as he was able to communicate effectively while seeking treatment and during evaluations and his speech was consistently reported as appropriate, labile, coherent, and normal in rate and volume.  In addition, the Veteran denied experiencing auditory or visual hallucinations in September 2010 and his thought content was devoid of hallucinations or delusions at that time.  

The evidence of record during this time frame also does not reveal that the Veteran had disorientation to time or place or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Rather, the Veteran was described as being oriented to person, place, and time throughout the appellate period; he was consistently reported to be casually and appropriately dressed and clean/neatly groomed/well-groomed such that there is objective evidence of impaired hygiene; and the August 2010 VA examiner specifically noted that that there were no problems with activities of daily living.  

The Board acknowledges the Veteran has exhibited some mild memory loss during the appellate period, which is corroborated by his wife's report that he forgets what she tells him they have to do from one day to another.  The Veteran has never asserted, however, that he has trouble remembering names of close relatives, his occupation (or past employment history) or his own name.  Moreover, the Veteran's long-term memory appeared intact for most major events and was consistently reported on evaluation to be normal and intact.  The Board also acknowledges the Veteran's wife's assertions that he exhibited poor impulse control and was occasionally abusive, as well as Dr. C's report that the Veteran was a violent and unpredictable man.  There is no indication, however, that the Veteran exhibited grossly inappropriate behavior or was in persistent danger of hurting others.  Rather, in a December 2006 Vet Center record, the Veteran indicated that he had avoided letting an anger situation at work escalate to violence; during the August 2010 VA examination, he denied that he used the baseball bat he was holding when he approached a boy who reportedly was taking his son's lunch money; and in December 2013, he reported an experience with a neighbor who nearly blocked his driveway after shoveling snow in it and that he chose to do the right thing and not get angry or confront the neighbor, even though this neighbor has been "un-neighborly" in the past.  

The Board also acknowledges that the Veteran has been retired since August 2008 and that it is remanding the issue of entitlement to a TDIU for additional development.  Even if the Veteran is found to be totally impaired in the occupational sense as a result of his PTSD, the fact of the matter remains that the symptoms exhibited by the Veteran and reported by him and those who know him have not rendered him totally impaired in the social sense.  This is evident in the record as he has remained married to the same woman he married in 1967; he has been able to attend group therapy at the Vet Center and church services throughout the appellate period; he has maintained contact with his numerous siblings; and he reported having good family relationships, which was apparent in the fact that he enjoyed spending time with his grandchildren, to include having them spend the summer months before school started with him and his wife; took a cruise with his entire family in 2013; and went to Georgia in 2013 to help his daughter with her newborn twins.  For these reasons, the Board does not find that the evidence of problems controlling anger, stress, immediate memory problems, social isolation, and an inability to regulate mood have resulted in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD throughout the appellate period.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 70 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned.  One rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 70 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

The issue of entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling as of that date, is dismissed.

The issue of entitlement to an effective date earlier than October 10, 2002, for the grant of service connection for bilateral hearing loss, including the question of whether there was CUE in a July 1985 rating decision, is dismissed.  

An effective date prior to November 15, 2002, for the grant of service connection for PTSD is denied.

An initial rating of 70 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Regarding the issue of entitlement to a TDIU, the Veteran should be sent a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014), and an appropriate VA examination should be scheduled.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran and his representative that informs him of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in conjunction with the claim for entitlement to a TDIU. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD, rated as 70 percent disabling; bilateral high frequency hearing loss, rated as 40 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; left shoulder adhesive capsulitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of a fracture of the fourth metacarpal, rated as noncompensable; erectile dysfunction, rated as noncompensable; peripheral neuropathy of the right lower extremity, rated as noncompensable; and peripheral neuropathy of the left lower extremity, rated as noncompensable) render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


